—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about March 21, 1996, which granted plaintiff’s motion for a Yellowstone injunction and transferred the case to Civil Court, and order, same court and Justice, entered on or about June 14, 1996, which directed that an undertaking be posted by plaintiff in the amount of $50,000 in connection with the injunction, unanimously modified, on the law and the facts, to direct that the amount of the undertaking be increased to $115,674.04 and that plaintiff pay ongoing rent pending the action, and to vacate the transfer to Civil Court, and otherwise affirmed, without costs.
While the Yellowstone injunction was properly granted (see, *37Herzfeld & Stern v Ironwood Realty Corp., 102 AD2d 737), no defense to defendant’s claim for back rent is shown that would justify either a bond for substantially less than the full rent arrears or suspension of plaintiffs ongoing obligation to pay rent for as long as it remains in possession (see, Towers Org. v Glockhurst Corp., 160 AD2d 597, 599; Earbert Rest. v Little Luxuries, 99 AD2d 734), and no reason appears for both granting a Yellowstone injunction and transferring the proceeding to Civil Court (see, Post v 120 E. End Ave. Corp., 62 NY2d 19, 25). We modify accordingly. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.